   Case: 1:18-cr-00109-TSB Doc #: 75 Filed: 12/20/18 Page: 1 of 5 PAGEID #: 497



                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF OHIO
                                 WESTERN DIVISION
 UNITED STATES OF AMERICA                    :    Case No. 18-CR-109
                                             :
                  v.                         :    Judge Timothy S. Black
                                             :
 ANDREY SHUKLIN, e t a l . ,                 :    MOTION TO LIFT POST-INDICTMENT
                                             :    RESTRAINING ORDER
              Defendants.                    :
                                             :


       The Government files this motion seeking an order lifting the Post-Indictment Restraining

Order in this case. In support, the Government states as follows:

       1.      On July 25, 2018, a federal grand jury in this district returned a one-count

Indictment against twelve defendants, charging the defendants with participating in a RICO

Conspiracy in violation of 18 U.S.C. § 1962(d). (Case No. 18-CR-109 (Indictment).) The

Indictment charges that the defendants operated through multiple affiliated companies to form a

criminal Enterprise that stole from, defrauded, and extorted customers who hired affiliated

companies of the Enterprise to move their household goods.

       2.      On July 27, 2018, the Court entered a post-indictment restraining order relating to

seven locations: Williams, Suite 1, Thornton, Illinois 60476; 1117 Wilso Drive, Baltimore,

Maryland 21223; 724 Montana Drive, Suite A, Charlotte, North Carolina 28216; 5150-5154 Duff

Drive, West Chester, Ohio 45246; 1 Shoreline Drive, Unit 4, Guilford, Connecticut 06437; 1600

Raley Court, Suite 20, West Sacramento, California 95691; and 2802 North 29th Avenue,

Hollywood, Florida 33020. The restraining order outlined that there was probable cause that the

defendants engaged in the charged RICO conspiracy; there was a connection between the contents

of property in these seven warehouse locations being used by the Enterprise and the offense

charged in the Indictment; and, if the defendants are convicted, the property in the seven
   Case: 1:18-cr-00109-TSB Doc #: 75 Filed: 12/20/18 Page: 2 of 5 PAGEID #: 498



warehouses would be subject to forfeiture under 18 U.S.C. § 1963. The restraining order prevented

the defendants named in the Indictment, and others, from entering the warehouse space or

otherwise disposing of any property within the warehouses. The restraining order further allowed

law enforcement agents to enter the warehouses, accompanied by a landlord or other representative

of the leasing companies, in order to secure the subject property, document the condition of the

subject property through still or video photography, and ensure the safety of law enforcement

agents or other personnel acting under the restraining order.

       3.      On September 12, 2018, upon motion of the Government, the restraining order

relating to the 2802 North 29th Avenue, Hollywood, Florida 33020 location was lifted by the

Court. The Court also authorized agents with the USDOT to coordinate with the landlords or other

representatives of the leasing companies of the warehouses to facilitate the return of victim

property from those warehouses.

       4.      Since the imposition of the July 27, 2018 restraining order, USDOT agents have

worked diligently to return victims’ property, while working with the landlords and property

owners. USDOT agents have facilitated the return of the majority of goods located in the

warehouses. The landlords and property owners wish to resume the commercial use of the

warehouses.

       5.      The Government seeks an order from the Court lifting the July 27, 2018 post-

indictment restraining order, effective on December 31, 2018. Continuing the restraint until

December 31, 2018, will allow USDOT to address the property that remains within the

warehouses.
   Case: 1:18-cr-00109-TSB Doc #: 75 Filed: 12/20/18 Page: 3 of 5 PAGEID #: 499



       For these reasons, the Government requests an Order from the Court lifting the July 27,

2018 post-indictment restraining order, effective on December 31, 2018. (See Exhibit A (Proposed

Order).)

                                                    Respectfully submitted,
                                                    BENJAMIN C. GLASSMAN
                                                    United States Attorney


                                                    /s/ Matthew C. Singer
                                                    MATTHEW C. SINGER (IL 6297632)
                                                    MEGAN GAFFNEY (NY 4849220)
                                                    Assistant United States Attorneys
                                                    221 E. Fourth Street, Suite 400
                                                    Cincinnati, Ohio 45202
                                                    Matthew.singer@usdoj.gov




                                CERTIFICATE OF SERVICE

       I hereby certify that the foregoing was filed with the Court’s CM/ECF System this 20th

day of December, 2018, which provides electronic notice to all parties.



                                                    s/Matthew C. Singer
                                                    MATTHEW C. SINGER (IL 6297632)
                                                    Assistant United States Attorney
Case: 1:18-cr-00109-TSB Doc #: 75 Filed: 12/20/18 Page: 4 of 5 PAGEID #: 500




                        Exhibit A
   Case: 1:18-cr-00109-TSB Doc #: 75 Filed: 12/20/18 Page: 5 of 5 PAGEID #: 501



                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF OHIO
                                WESTERN DIVISION
 UNITED STATES OF AMERICA                    :   Case No. 18-CR-109
                                             :
                 v.                          :   Judge Timothy S. Black
                                             :
 ANDREY SHUKLIN, e t a l . ,                 :   ORDER
                                             :
              Defendants.                    :
                                             :


       Upon the Government’s Motion to Lift the Post-Indictment Restraining Order, and for the

reasons set forth in that motion, the Court grants the Government’s motion as follows:

       IT IS ORDERED that the July 27, 2018 Post-Indictment Restraining Order shall be lifted

effective December 31, 2018.



                                            ______________________________________
                                            THE HONORABLE TIMOTHY S. BLACK
                                            United States District Judge
                                            Southern District of Ohio
